Citation Nr: 0518868	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-14 296	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for Parkinsonism, with 
essential tremor, to include as the result of exposure to 
environmental agents.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from November 1983 to June 
1994.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, which denied service 
connection for Parkinsonism with essential tremor.  

In May 2004 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDING OF FACT

The evidence of record establishes a medical nexus between 
the veteran's current Parkinsonism, with essential tremor, 
and his inservice exposure to environmental agents in the 
Persian Gulf.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
Parkinsonism, with essential tremor, was incurred as a result 
of military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the August 2002 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in March 2003 and a supplemental statement of the case 
in March 2005, which notified him of the issue addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In October 2001, prior to the August 2002 rating decision, 
the RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection for Parkinsonism, with essential 
tremor, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim.  In 
this respect, the Board notes that the letter informed the 
veteran that he could send any information describing 
additional evidence he wanted VA to obtain, or he could send 
such evidence directly to VA.  Although the letter did not 
specifically state the veteran could submit any evidence in 
his possession, it did state that he could submit any 
relevant evidence or provide VA with appropriate 
authorization to obtain evidence.  Thus, the discussion 
contained in this letter furnished the veteran notice of the 
evidence he still needed to send to VA, the evidence that VA 
would assist in obtaining, and in effect requested that the 
veteran provide VA with or identify any additional evidence 
that he possessed or knew of that could help to substantiate 
his claim.  At this stage of the appeal, no further notice is 
needed to comply with the VCAA, and the Board finds that any 
failure to provide the veteran with VCAA notice did not 
affect the essential fairness of the adjudication, and 
therefore was not prejudicial to the veteran.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The content 
of this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records and stressor 
verification records from all relevant sources identified by 
the veteran, and for which he authorized VA to request, were 
obtained by the RO.  38 U.S.C.A. § 5103A.  In this regard the 
Board notes that the record contains the following pertinent 
records:  service medical records and private treatment 
records, as well as VA treatment records and compensation 
examination reports.  The veteran has not alleged that there 
are any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses.  A September 
1993 report of medical history shows the veteran indicated he 
had swollen or painful joints.  He specifically complained of 
left elbow, left knee, bilateral ankles, bilateral wrists and 
right shoulder pain.  However, the accompanying separation 
examination report shows that a neurological clinical 
evaluation was normal and that clinical evaluation of his 
upper and lower extremities was normal excepting for left 
knee pain.  A September 1993 rheumatology consultation report 
shows the veteran had a 2-month history of multiple joint 
complaints.  The examiner found no evidence of inflammatory 
rheumatologic process and assessed benign hypermobility 
syndrome with shoulder tendonitis, epicondylitis and 
patellofemoral syndrome and with a possible fibromyalgia 
component with sleep disturbance.  Likewise, a June 1994 
medical examination report shows evaluation of the upper 
extremities and lower extremities was normal except for 
decreased strength in the left quadriceps.  

During an April 1995 VA Persian Gulf Registry examination, 
neurological evaluation revealed no gross sensory or motor 
deficits.  

A June 1995 VA treatment record shows the veteran had 
numerous complaints which included abdominal cramps, insomnia 
and joint pain.  The assessment included questionable 
psychophysiologic variations.  A November 1996 VA treatment 
record notes that there was no objective evidence to support 
his complaints and it was recommended that he undergo 
psychological evaluation to rule out psychosomatic etiology 
of his complaints.

A July 1995 VA general medical examination report shows no 
relevant complaints, findings, treatment or diagnoses.  

In April 1997, the veteran underwent psychological testing.  
He was administered the MMPI and the results suggested he 
might show physical symptoms with little to no organic basis.  

In June 1999, the veteran underwent a VA psychiatric 
examination to assess whether his physical complaints were 
psychogenic.  The examiner found insufficient clinical 
manifestation to warrant a psychiatric diagnosis.  The 
examiner opined that his physical symptomatologies were not 
in any way related to any form of mental illness.

VA treatment records, dating from August 1999 to January 
2001, show the veteran gave a 2-month history of right hand 
tremors in October 1999.  Neurological examination revealed a 
tremor in the right upper extremity that increased with 
stress and improved with effort and distraction.  There was 
mildly increased muscle tone in both lower extremities.  The 
impression was right upper extremity tremor, rule out 
demyelinating disorder.  A November 1999 MRI scan of the 
brain was normal.  A December 2000 VA neurology progress note 
indicates that the veteran had been advised by a private 
physician that he had Parkinson's disease and that he had 
been prescribed Neurontin and Sinemet with minimal 
improvement.  Neurological examination was remarkable for the 
presence of right hand tremor and some head bobbing.  The 
impression was essential tremor.  A January 2001 progress 
note indicates the veteran had drawn some spirals that 
denoted both resting and action tremors; however, his 
symptoms had not improved with medication.  The impression 
was mixed tremor disorder.  

Private treatment records, dating from January to November 
2000, show the veteran was initially evaluated in January for 
complaints of tremors in his right hand, head tremors, 
difficulty keeping his balance, dizziness, blurred vision, 
numbness in his hands, neck and back pain.  He gave a history 
of initially becoming aware of his head shaking in August 
1999.  His head tremor gradually progressed and he 
subsequently experienced shaking in both of his hands.  The 
examiner noted that the veteran had a history of being a 
passenger in a car during a head-on collision ten years 
before and for having been exposed to various fumes and 
chemicals in the Persian Gulf War.  He also had daily 
exposure to chemical fumes at his current place of 
employment.  The examiner found the veteran to have head, 
tongue and right hand tremors.  The examiner further found 
that the veteran had a mixed picture of an essential tremor 
and a Parkinsonism tremor.  Subsequent testing was normal, 
except for evidence of degenerative changes in the cervical 
and lumbar spines.

In a statement received in August 2001, the veteran's wife 
states that she had observed her husband's condition progress 
from mild tremors to full body convulsions in the previous 3 
1/2 years.  She noted that he had been diagnosed with 
Parkinson's disease by a civilian physician and believed that 
if his health got any worse he would either be forced to quit 
working or be fired.

In an October 2001 letter, M. Nasir, M.D., the veteran's 
private treating neurologist, stated that the veteran had a 
head tremor and tremors in both his hands.  The physician 
stated that the tremors were atypical with a Parkinsonism 
component and an essential component.  The physician stated 
that the tremors were disabling and that he took anti-
parkinsonism medication that afforded him partial control of 
his symptoms.  The physician opined that the veteran was 
suffering from Gulf War Syndrome as supported by available 
medical literature and stated that the information was based 
on a reasonable degree of medical certainty.  

October and November 2001 private treatment records show the 
veteran was followed-up for diagnosed Gulf War Syndrome, 
Parkinsonism and Benign Essential Tremor.  

During a December 2001 VA neurological examination, the 
veteran reported that he served in the Persian Gulf War in 
1991 and developed joint pain and aching muscles within a 
year of his return from the Gulf.  He noted that he had been 
diagnosed with Parkinson's syndrome by a private neurologist 
who linked it to the Persian Gulf War.  The examiner's 
impression was that the veteran had a psychogenic tremor and 
that there was no evidence of a neurological disease at the 
time of the examination.  The examiner suggested the veteran 
taper off medications that might be hiding any true 
neurologic disease.  The veteran was to return after tapering 
the medications.  

In October 2004, the veteran underwent VA psychiatric 
examination to determine whether there were any psychiatric 
problems that were etiologically related to a tremor 
disorder.  Based on the examination and the history provided 
by the veteran, the psychiatrist concluded that he did not 
have a current psychiatric diagnosis and opined that there 
was no evidence of a strong psychogenic presence.  The 
examiner noted that earlier neurological treatment records 
questioned whether the veteran's tremors were psychogenic 
symptoms because his tremor symptoms initially presented at 
approximately the same time he was going through a divorce.  
The psychiatrist noted that the divorce was 10 years before 
the examination and the veteran had resolved his issues and 
remarried.  He was currently involved in a successful 
marriage and reported rarely thinking of his ex-wife.  
Therefore, the examiner ruled out a psychogenic etiology for 
the veteran's tremor disorder.

The veteran also underwent VA neurological examination in 
October 2004.  The examiner noted that the veteran's entire 
claims file had been reviewed.  Based on the review of his 
records and examination of the veteran, the examiner opined 
that the veteran had a tremor that remained undiagnosed; and 
that, without literally taking him off his medications, she 
was unable to make a fair assessment as to whether or not he 
had Parkinson's disease.  His laterocolic head tremor was not 
a typical feature of classic Parkinson's disease; however, 
the examiner also noted that classic features could disappear 
in patients that were receiving treatment.  Because his 
symptoms improved with distraction, there remained a 
suggestion that the tremor was psychogenic.  There was no 
muscular hypertrophy of the neck muscles or 
sternocleidomastoid muscles to evidence a true dystonic head 
tremor.  

In a February 2005 addendum, the neurological examiner 
further opined that the fact that the veteran's head tremor 
disappeared with distraction suggested a psychogenic 
etiology.  The examiner noted that she specifically did not 
find the type of tremor the veteran's private physician had 
found.  She opined that the tremor was probably not medical 
in origin, but rather of psychogenic origin.  She further 
noted that the tremor did not occur in service and stated 
that she could not relate it to an event in service.

During the course of his appeal, the veteran also submitted 
copies of several texts addressing neurological and brain 
damage found in Persian Gulf War veterans.

Analysis

The veteran claims that he currently has a disease, most 
closely identified as Parkinsonism with essential tremors and 
that this disease is a result of his service in the Persian 
Gulf.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for Parkinsonism, with 
essential tremor is warranted.  Although the veteran's 
service medical records show no treatment for tremors and the 
October 2004 VA neurological examiner opined in February 2005 
that the veteran's tremors were psychogenic in origin and 
that there was no etiological link between the veteran's 
current tremor condition and his service, the October 2004 VA 
psychiatric examiner opined that the veteran's current tremor 
condition was not psychogenic in origin and, the veteran's 
private treating neurologist opined that the veteran's 
atypical tremors were a result of Gulf War Syndrome.  The 
Board has a duty to analyze the credibility and probative 
value of the evidence of record and finds the October 2004 
psychiatric examination report and the veteran's private 
physician's opinion, more probative than the October 2004 VA 
neurologist's opinion.  Initially, although the psychiatrist 
did not indicate that he reviewed the veteran's claims file, 
it is clear from his discussion of the prior medical evidence 
that he had reviewed the veteran's medical records, as did 
the neurologist.  Therefore, the Board finds that both the 
psychiatric and neurological opinions were based on a review 
of all the evidence of record, as well as the veteran's 
history and the examinations.  Moreover, the earlier June 
1999 VA psychiatric examination also found that the veteran's 
physical symptomatologies were unrelated to any form of 
mental illness and bolsters the October 2004 psychiatric 
examiner's opinion.  Further, at the time of the October 2004 
neurological examination, the examiner acknowledged that she 
was unable to make a fair assessment as to whether the 
veteran had Parkinson's disease without taking him off his 
medication, and noted that classic features of Parkinson's 
disease could disappear in persons being treated for the 
disease.  Finally, the veteran's private physician is also a 
qualified neurologist and the Board finds, in reviewing the 
private treatment records that the examiner is adequately 
acquainted with the veteran's medical, social and vocational 
histories to formulate an informed opinion regarding the 
etiology of the veteran's diagnosed tremor.  Thus, resolving 
all reasonable doubt in favor of the veteran, the Board 
determines that service connection for Parkinsonism, with 
essential tremor, is warranted.


ORDER

Service connection for Parkinsonism, with essential tremor, 
is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


